DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Littlejohn et al. (U.S. Patent No. 6,715,630).
Regarding claim 1: Littlejohn discloses a tool for forming a container in combination with a generally circular blank, the tool comprising: a first tool assembly comprising a nose (Fig. 22; via punch 82) having an external surface shaped to generally correspond to at least a portion of the container (via knock-out portion 86); and a second tool assembly comprising a cavity block (via die 84)  having a recess shaped to correspond with at least a portion of the container (via the shown recess), the recess is formed by an external surface of the cavity block that generally corresponds to the shape of the container (Figs. 22-26), the external surface comprises a bottom surface and a side surface extending upwardly from the bottom surface (via the shown surfaces of the die 84; and curved corner 98), and a substantially flat upper surface extending from the side surface (via the shown upper flat surface extending out of corner 98), at least one of the first tool assembly and the second tool assembly being moveable between an open position wherein the blank is received between the first and the second tool assembly and a closed 
wherein the blank comprises at least one cross-direction portion along a cross-direction of the blank, at least one machine-direction portion along a machine-direction of the blank, and a plurality of radial score lines, the blank further comprises weakening features comprising a greater number of radial score lines of the plurality of radial score lines arranged on the at least one cross-direction portion of the blank than a number of radial score lines arranged on the at least one machine-direction portion of the blank, see for example (Figs. 1A-1D; via shown blank with radial weak portions);
 	Regarding claim 2: wherein the curved surface has a radius of at least about 0.05 inches, see for example (Fig. 22; via the shown radius of corner 98).
	Regarding claim 3: wherein the flat upper surface is generally parallel to the bottom surface (via the upper flat surface of 98 is parallel to the bottom surface of the die).
	Regarding claim 5: wherein the weakening features are arranged to promote stretching of the blank in the at least one cross-direction portion, see for example (Figs. 1A-1D; via the shown stretchable blank).
the blank comprises a paperboard material having a stiffness in the at least one machine-direction portion that is greater than a stiffness in the at least one cross-direction portion, see for example (Figs. 1A-1D; via the shown blank).
	Regarding claim 7: wherein the weakening features are arranged such that the stiffness in the at least one cross-direction portion is reduced a first amount and the stiffness in the at least one machine direction portion is reduced a second amount, the first amount is greater than the second amount, (Figs. 1; via pleats 40).  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8: wherein the weakening features are arranged such that the plurality of radial score lines in the at least one machine direction portion have a first angular spacing and the plurality of radial score lines in the at least one cross-direction portion have a second angular spacing, the first angular spacing is less than the second angular spacing, see for example (Figs. 1; via pleats 40).  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding claim 9: wherein the plurality of radial score lines comprise a plurality of first radial score lines and a plurality of second radial score lines, the first radial score lines each having a respective first length and the second radial score lines each having a respective second length, the first length being less than the second length, (Figs. 1; via pleats 40).  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10: wherein the at least one machine-direction portion is free from any of the first radial score lines.  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding claim 11: wherein, in the at least one cross-direction portion, each first radial score line is adjacent to and spaced apart from a respective second radial score line by a first angular spacing.  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding claim 12: wherein, in the at least one machine- direction portion, each second radial score line is spaced apart by a second angular spacing, the second angular spacing being greater than the first angular spacing.  It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 Regarding claim 13: wherein the at least one machine-direction portion comprises a first machine-direction portion and a second machine-direction portion, and the at least one cross-It is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	The office draws applicant’s attention the claimed articles limitations in the apparatus claims, render the claimed articles to be not positively cited.  Therefore, the claimed article limitations are not given much patentable weight.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
In respect to applicant’s arguments that the preamble of the claims is referring to “tool for forming a container in combination with a generally circular blank”, clearly lays out the scope of the claim as including both features of a tool for forming a container as well as those of a generally circular blank.  Applicant argued that patentable weight should have been given to the claimed “generally circular blank”.
The office draws applicant’s attention that any claimed invention to be giving proper patentable weight, should be calling for one of the following (not combination):
-Apparatus claims;
-Method claims;
-Product claims;
-Design claims.


In respect to applicant’s arguments that the applied art of Littlejohn ‘630 fails to disclose the claimed blank with radial score lines arranged on the cross direction portion to be greater than those score lines arranged on the machine direction.  
The office believes that the applied art ‘630 indeed discloses the claimed “generally circular blank” to be used along with the claimed tool as suggested by the preamble of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex parte Masham, 2 USPQ2d 1647.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731